"IST-IS

    In 1he.
    Court' bfJLX\rr\i{\ol Qpptnjs .        AbetAcosfrCtarj,
          0f    I£fes
    Q.uk^jiih_Jk&a»s __________ -            -            .
•^r.a
 " "A I, fiaWTtn^"
           /                            courtop^d,n
                                        COUR-T-OFCRIMINALAPPEALS
—%^t-                                         wtzzms-
„        JA-
J ht Xoarf Of___Q.^^[_S„            _      A^ Acosta, clerk


          D____'_b_|_l_e^.__5
    Bn_£ far fcke^ CWollanf




    loo km, TJC ^$454
4.
#
             dmbki 6Y iW/ea' find Counsel

      4        CoOfir Of piffeais/FM 0,£hc,f~ OF 7<>kai
      ^         (oQQCommm^                           __.
      J          Dfif]^,7X.J^.^€^__

                  (%o(Ct (IWe, [in11:
                   TO0_ jV(j_J_j!/L &7
                   fWhom, U 7S454




    ..__4_
    &.

                                                      f



         __.jAc_ aoiuu^r _Q.ou^O(_)in.k__ Cacseci,.   ,....


         -+-




           •
         •i-




           1
           <




                         '




•




•^         i1

           !
     ft

           Tajoit Of^oitob              ._
.__ \Aqx\(^U 01" rarf/es and _... ...
                              3uur>seJ                                             (        (                     i       K^y>

          - ^Wenf- fegfi/dtnQ heed ftrg/jmenf
                                      qurnenf                                               ^       •                 • I
__ __.JuJb(^                          j
                                                 J                                       -—-                              a

.._        inokl r£ Pjufhorik'o          n_              —•
                                                                              .                 ^
                                                                                                                          s

           Sic^.it^pJl_.of_ih^_C(Ml^ _.                   ^
                                                                                                        '


                                                                                                                              \o
__         Cyrounds ft^ l?eu»>^o ^                        ^.

                                                                                       V.                    ™*
                                                                                                                           7
           ,()lgit (Y\Pnir QP &-J5        j                    «.
                                                                              -_                ™r>
                                                                                                                              ~!-%
           AummamJ)LRfciumtot...?..                             ~-
                                                                                  -__.              *s
                                                                                                                      -^
                                                                                                                      --0
   ... J&i9umer_r_,       i    '._..;        ;
                                                                                                        _*
                                                                          —




..a. _Px#M.e,_r                                  ^                   **
                                                                              —

                                                                                                                      -       m
^ ..jCer&JEu^oie^_^                                  *r
                                                                                                                          m




                                                     —
       Li-nde^ OF fliAbor>i-a ten-minute recess, the trial court announced its finding that the enhancement paragraph was

true and assessed punishment at sixteen years in prison, well within the range of punishment for

the offense. The record is devoid of any statements by the trial court or other evidence indicating

it failed to consider the full range of punishment or the evidence presented at the punishment

hearing.

       Because there is absolutely no showing of bias in the record, we presume the trial court's

actions were correct. Brumit, 206 S.W.3d at 645. We overrule Knox's second issue.

       We affirm the trial court's judgment.




                                                     / Craig Stoddart/
                                                     CRAIG STODDART
                                                     JUSTICE




Do Not Publish
Tex. R. App. P. 47.2(b)
140551F.U05




                                               -6-
first issue.


    B. Sentencing

        Knox argues in his second issue that the trial court abused its discretion in sentencing him

to prison "without articulating sufficient reason and for disregarding mitigation evidence

presented by the defense." It is unclear whether this issue asserts the trial judge was biased or

some other error in the sentencing process. From the argument and authorities cited in the brief,

we consider the issue as raising a due process challenge to the sentence. However, Knox did not

object to the sentence or otherwise bring this complaint to the attention of the trial court. We

doubt Knox preserved this issue for review, however, we conclude the record shows no partiality

by the trial court or that an improper sentence was imposed. See Brumit v. State, 206 S.W.3d
639, 644-45 (Tex. Crim. App. 2006) (reserving question whether objection in trial court is

required to preserve error regarding partiality of the trial court or imposition of a predetermined

sentence).

         "Due process requires a neutral and detached hearing body or officer." Brumit, 206
S.W.3d at 645. "[A] trial court's arbitrary refusal to consider the entire range of punishment in a

particular case violates due process." Ex Parte Brown, 158 S.W.3d 449, 456 (Tex. Crim. App.

2005); see also Brumit, 206 S.W.3d at 645. But "[ajbsent a clear showing of bias, a trial court's

actions will be presumed to have been correct." Brumit, 206 S.W.3d at 645. Bias is not shown

when (1) the trial court hears extensive evidence before assessing punishment, (2) the record

contains explicit evidence that the trial court considered the full range of punishment, and (3) the

trial court made no comments indicating consideration of less than the full range of punishment.

See id.; see also Brown, 158 S.W.3d at 456.

         The record shows the trial court heard punishment evidence and the arguments of

counsel. Appellant requested probation and the State requested a sentence of twenty years. After

                                                -5-
                              Court of Appeals
                       Mttty Btstrttt of Qtexaa at Dallas
                                       JUDGMENT


PATRICK ANTUAN KNOX, Appellant                       On Appeal from the 380th Judicial District
                                                     Court, Collin County, Texas
No. 05-14-00551-CR        V.                         Trial Court Cause No. 380-81027-2013.
                                                     Opinion delivered by Justice Stoddart.
THE STATE OF TEXAS, Appellee                         Justices Lang and Schenck participating.

       Based on the Court's opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 28th day of May, 2015.




                                               -7-